DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,317,366), hereinafter referred to as Wang in view of Malladi et al. (US 9,607,714), hereinafter referred to as Malladi.

Referring to claim 1, Wang teaches, as claimed, a method, comprising: receiving, from a host device, a command to perform an access operation on a memory cell of a memory device (i.e.-receiving, from a host device, a command at a memory interface circuit, col. 3, lines 58-60); and determining, using a detection component of the memory device, that a timing threshold associated with an operation of the memory device 
However, Wang does not explicitly teach transmitting, to the host device, an indication that performing the command by the memory device would violate the timing threshold based at least in part on determining that the timing threshold would be violated. 
On the other hand, Malladi discloses a memory system comprised of memory controller configured to generate a reset signal as an indicator if a command violates a setup and hold timing (col. 5, lines 47-54).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Wang in order to transmit, to the host device, an indication that performing the command by the memory device would violate the timing threshold based at least in part on determining that the timing threshold would be violated, as taught by Malladi. The motivation for doing so would have been to assure that command signals meet setup and hold time requirements at the memory module, thereby avoiding possible placing of the memory module in a bad state if the setup and hold of command signal is violated.
claim 2, the modified Wang in view of Malladi teaches the method of claim 1, further comprising: refraining from executing the access operation based at least in part on determining that the timing threshold would be violated using the detection component (see Wang, col. 2, lines 30-33), wherein transmitting the indication is based at least in part on refraining from executing the access operation. 
 
As to claim 3, the modified Wang teaches the method of claim 1, further comprising: identifying the command received from the host device after receiving the command; and selecting the timing threshold from a set of timing thresholds based at least in part on the command (col. 6, lines 48-50), wherein determining whether the timing threshold would be violated is based at least in part on selecting the timing threshold (col. 8, lines 45-49). 
 
As to claim 4, the modified Wang teaches the method of claim 3, wherein selecting the timing threshold comprises: selecting a plurality of timing thresholds from the set of timing thresholds based at least in part on the command (col. 3, lines 4-8 and col. 8, lines 45-49), wherein determining whether the timing threshold would be violated comprises determining whether at 
 
As to claim 5, the modified Wang innately teaches the method of claim 1, further comprising: locking a bank associated with the memory cell to prevent additional operations being performed on the bank (col. 4, line 62) based at least in part on determining that the timing threshold would be violated (col. 5, lines 48-50), wherein the indication indicates that the bank is locked. 
 
As to claim 6, the modified Wang teaches the method of claim 5, further comprising: identifying that the memory device has completed a current access operation, wherein locking the bank occurs after the current access operation is complete (col. 6, lines 18-21). 
 
As to claim 7, the modified Wang innately teaches the method of claim 5, further comprising: receiving, from the host device, a message that includes information configured to unlock the bank to enable an additional operation to be performed on the bank based at least in part on transmitting the indication (col. 4, lines 43-46). 
 
claim 8, the modified Wang in view of Malladi teaches the method of claim 1, further comprising: determining that the command is a training command, wherein receiving the command occurs during initialization of the memory device (see Malladi, col. 1, lines 51-54). 
 
As to claim 9, the modified Wang teaches the method of claim 1, further comprising: identifying a state of a bank associated with the memory cell (col. 6, lines 28-32) based at least in part on receiving the command, wherein transmitting the indication to the host device is based at least in part on the state of the bank when the command is received (col. 5, lines 48-55). 
 
As to claim 10, the modified Wang innately teaches the method of claim 1, wherein the memory device comprises a bank having one or more rows of memory cells, wherein at least one of the one or more rows comprises the memory cell (col. 6, lines 30-34). 
 
As to claim 11, the modified Wang teaches the method of claim 1, wherein the command comprises a row activation command, and wherein determining that the timing threshold would be violated comprises: determining that a row of a bank of the memory device is open, the bank is precharging and a row precharge time (tRP) 
 
As to claim 12, the modified Wang teaches the method of claim 1, wherein the command comprises a row precharge command, and wherein determining that the timing threshold would be violated comprises: determining that no row of a bank of the memory device is open, a row of the bank is open and a row address strobe time (tRAS) has not elapsed, a write recovery time (tWR) associated with a write command has not elapsed, a read to precharge time (tRTP) associated with a read command has not elapsed, or any combination thereof (col. 6, lines 45-50).
 
As to claim 13, the modified Wang teaches the method of claim 1, wherein the command comprises a write command, and wherein determining that the timing threshold would be violated comprises: determining that a bank of the memory device is idle or precharging, a row of the bank is open and an activate to write delay time (tRCDWR) has not elapsed, a column to column delay time (tCCD) associated with a preceding write command has not elapsed, a read to write time (tRTW) associated with a preceding read command has not elapsed, or any combination thereof (col. 2, line 65 to col. 3, line 1). 
claim 14, the modified Wang teaches the method of claim 1, wherein the command comprises a read command, and wherein determining that the timing threshold would be violated comprises: determining that a bank of the memory device of the is idle or precharging, the bank is open and an activate to read delay time (tRCDRD) has not elapsed, a column to column delay time (tCCD) associated with a preceding read command has not elapsed, a write to read time (tWTR) associated with a preceding write command has not elapsed, or any combination thereof (col. 2, line 65 to col. 3, line 1). 
 
As to claim 15, the modified Wang teaches the method of claim 1, wherein the command comprises a refresh command, and wherein determining that the timing threshold would be violated comprises: determining that a row of a bank of the memory device is open, the bank is recharging and a row precharge time (tRP) has not elapsed, or any combination thereof (col. 5, line 66 to col. 6, lines 5). 
 
As to claim 16, the modified Wang teaches the method of claim 1, further comprising: refraining from executing the access operation based at least in part on determining that the timing threshold would be violated (col. 2, lines 30-33) using the detection component, wherein transmitting the indication occurs 

Referring to claims 17-20, the claims are substantially the same as claims 1-16, hence the rejection of claims 1-16 is applied accordingly.

Referring to claims 21-26, the claims are substantially the same as claims 1-16, hence the rejection of claims 1-16 is applied accordingly.

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571) 270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dr. Henry Tsai, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184